              THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                    Plaintiff,           NO. 4:20-CV-01722

            v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

                                    ORDER

      AND NOW, this _________ day of _______________, 2021, upon

consideration of Plaintiff’s Motion for Leave to File a Sur-Reply Brief to

Defendant Bucknell University’s Motion to Dismiss, and any response, it is hereby

ORDERED that Plaintiff’s Motion is GRANTED.

                                                 BY THE COURT:



                                                 _______________________
                                                                      J.
               THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                     Plaintiff,               NO. 4:20-CV-01722

             v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

  PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUR-REPLY BRIEF

      Plaintiff, John Jean, by and through his counsel, Freiwald Law, P.C.,

respectfully requests leave of this Honorable Court to file a Sur-Reply Brief in

response to Defendant Bucknell University’s Motion to Dismiss Plaintiff’s

Complaint. Plaintiff’s proposed Sur-Reply is attached as Exhibit “A.”

      Plaintiff’s Sur-Reply brief is necessary as new evidence has been discovered

that was not previously available at the time of the Motion and briefing that further

weighs in favor of denying Defendant’s Motion to Dismiss. Plaintiff’s Sur-Reply

Brief is necessary to advise the court of this new evidence and is limited to

providing and explaining this new evidence.




                                          1
      WHEREFORE, Plaintiff respectfully requests leave to file the Sur-Reply

attached at Exhibit “A.”

                                           Respectfully submitted,




                                    By:    ____________________________
                                           AARON J. FREIWALD, ESQUIRE
                                           LAURA E. LAUGHLIN, ESQUIRE
                                           Counsel for Plaintiff

Dated: March 2, 2021




                                       2
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                     Plaintiff,             NO. 4:20-CV-01722

             v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

                          CERTIFICATE OF SERVICE

      I, Aaron J. Freiwald, Esquire, hereby certify that a copy of Plaintiff’s Motion

for Leave to File Sur-Reply Brief was served via the Court’s electronic filing upon

the following, any party not registered has been served by first class mail:

Michael E. Baughman, Esquire                  Andrew Benedict Esquire
Adam Martin, Esquire                          Sharon Piper, Esquire
Troutman Pepper                               Bardsley, Benedict & Cholden, LLP
Suite 200, 100 Market Street                  1600 Market Street
P.O. Box 1181                                 Suite 1310
Harrisburg, PA 17108-1181                     Philadelphia, PA 19103

Harry T. Coleman Esquire                      Gary Weber, Esquire
Owen M. Coleman, Esquire                      Jessica Harlow, Esquire
Law Office of Harry T. Coleman                Mitchell Gallagher, P.C.
41 N. Main Street                             10 West Third Street
3rd Floor, Suite 316                          Williamsport, PA 17701
Carbondale, PA 18407
E. Laurence Kates, Esquire
Mintzer Sarowitz Zeris Levda & Meyers
1500 Market Street, Suite 4100
Philadelphia, PA 19102

National Fraternity of KDR
331 South Main Street
Greenberg, PA 15601




                                              AARON J. FREIWALD, ESQUIRE

Dated: March 2, 2021




                                        -4-
               THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN
                      Plaintiff,             NO. 4:20-CV-01722

            v.

BUCKNELL UNIVERSITY,
NATIONAL FRATERNITY OF
KAPPA DELTA RHO,
KAPPA DELTA RHO – IOTA
CHAPTER,
WILLIAM C. BABCOCK, DILLON
DUTTERA and NICHOLAS
ZANGHETTI
                Defendants

   PLAINTIFF JOHN JEAN’S SUR-REPLY BRIEF IN OPPOSITION TO
    DEFENDANT BUCKNELL UNIVERSITY’S MOTION TO DISMISS

      A news article from the Bucknellian, Bucknell University’s own college

newspaper, came out on February 23, 2021, providing several new details that

should be considered by this Honorable Court in its decision regarding Defendant

Bucknell University’s Motion to Dismiss Plaintiff’s Complaint and Plaintiff’s

Opposition. This new information further weighs in favor of the Court denying

Defendant’s Motion.

      The article titled, “University chapter of Kappa Delta Rho suspended after

alleged hazing” states that “Kappa Delta Rho is the sixth Greek-letter organization

to be suspended, either on a temporary or permanent basis, from the University in

the past 10 years. Most recently, the Beta-Mu chapter of Tau Kappa Epsilon (TKE)

                                         1
                                                          EXHIBIT A
was suspended in 2019 following evidence that some of its members were

“[e]ndur[ing] brutality of a physical nature,” including, “use of dog shock collars

on members; throwing darts at members; [and] slapping members.” TKE is

currently an “unrecognized organization” according to the University’s website.”

See Bucknellian Article published February 23, 2021 at Exhibit “A.”

         In weighing the Althaus1 factors, it is clear that Defendant Bucknell has

ongoing issues with hazing among its fraternities. Defendant’s argument that

hazing was not foreseeable to it fails in the face of the five other Greek-letter

organizations that have been suspended from Bucknell over the last ten years.

These are five separate Greek organizations in addition to Kappa Delta Rho, which

has its own history at Bucknell of hazing students.

         In addition, the Bucknellian article states that Bucknell’s Interfraternity

Council did not publish formal recruitment handbook in 2020 for students and

prospective pledges as it did every year prior because, according to the

Interfraternity Council President, it did not submit the documentation to Bucknell

in time. It begs the question if Bucknell did not put out the recruitment handbook

in 2020 as required, why were the fraternities allowed to accept pledges during

September 2020? Importantly, the formal recruitment handbook provides

information about each fraternity at Bucknell and has previously had a list of


1
    Althaus ex rel. Althaus v. Cohen, 756 A.2d 1155 (Pa. 2000).
                                             2
questions and answers to help inform the students about their decision on whether

to pledge a fraternity and the safety in doing so.

      According to the article, Defendant Bucknell kicked Kappa Delta Rho Iota

Chapter out of the Bucknell-owned and controlled fraternity house on its campus

and converted the building to housing for Bucknell students. This raises genuine

issues of material fact as to the duty that Bucknell owed to Plaintiff and Bucknell’s

ability to assert control over the actions in the on-campus fraternity house.

Bucknell cannot have it both ways. Bucknell cannot say that it has no

responsibility for or control over what happens at the fraternity house on its

campus and then assert control when it is convenient for Bucknell.

      For the reasons stated here and in Plaintiff’s prior briefing, Defendant

Bucknell’s Motion to Dismiss should be denied.

                                               Respectfully submitted,



                                        By:    ____________________________
                                               AARON J. FREIWALD, ESQUIRE
                                               LAURA E. LAUGHLIN, ESQUIRE
                                               Counsel for Plaintiff




                                           3
EXHIBIT A
